             Case 4:21-cv-00233-JSW Document 20 Filed 03/26/21 Page 1 of 2




 1
     Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3
     21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4   Phone: 323-306-4234
 5   Fax: 866-633-0228
     tfriedman@toddflaw.com
 6   abacon@toddflaw.com
 7   Attorneys for Plaintiff

 8                       UNITED STATES DISTRICT COURT
 9                     NORTHERN DISTRICT OF CALIFORNIA

10
     ROBERT SANDOLO, individually              Case No. 4:21-cv-00233-JSW
11   and on behalf of all others similarly
12   situated,
                                               [PROPOSED] ORDER GRANTING
13                                             STIPULATION TO REMAND TO
                  Plaintiff,
                                               STATE COURT
14
           v.
15
                                               Honorable Judge Jeffrey S. White
16   SYNCHRONY BANK and DOES 1
     through 10, inclusive,
17

18                Defendants.

19

20         Before the Court is the Parties’ Stipulation to Remand to State Court. Having
21   considered the Stipulation, and good cause appearing therefor, the Court grants the
22
     Parties’ Stipulation and orders as follows.
23

24         1.     This matter is remanded to the Superior Court of California, County of
25                Alameda, for further proceedings; and
26
           2.     Defendant’s Motion to Dismiss Plaintiff’s First Amended Complaint is
27

28
                                ORDER TO REMAND TO STATE COURT
                                               1
           Case 4:21-cv-00233-JSW Document 20 Filed 03/26/21 Page 2 of 2




 1
               denied as moot, without prejudice to its refiling in Superior Court.

 2        IT IS SO ORDERED:
 3

 4                 26
     DATED: March _____, 2021     BY:______________________________
 5                                        Honorable Jeffrey S. White
                                          United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                            ORDER TO REMAND TO STATE COURT
                                            2
